People v Saraceni (2017 NY Slip Op 06733)





People v Saraceni


2017 NY Slip Op 06733


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


943 KA 15-00695

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOSEPH A. SARACENI, JR., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BENJAMIN L. NELSON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered March 11, 2015. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level two risk pursuant to the Sex Offender Registration Act ([SORA] Correction Law § 168 et seq.), defendant contends that County Court erred in assessing points under risk factors one and four of the risk assessment instrument. Defendant's contentions are not preserved for our review (see People v Gillotti, 23 NY3d 841, 854; People v Wilson, 117 AD3d 1557, 1558, lv denied 24 NY3d 902; People v Law, 94 AD3d 1561, 1562, lv denied 19 NY3d 809), however, because at the SORA hearing he only contested the points assessed under risk factor 12.
Entered: September 29, 2017
Mark W. Bennett
Clerk of the Court